 



 
Exhibit 10.30
 
TriPath Imaging, Inc. 2006 Bonus Plan
 
On January 26, 2006, the Compensation Committee of the Board of Directors of
TriPath Imaging, Inc. (the “Company”) approved the terms of a bonus plan for
fiscal year 2006 (the “2006 Bonus Plan”). All employees (other than employees
who are covered by a sales compensation or commission-based plan) are eligible
to participate in the 2006 Bonus Plan, including all of the Company’s executive
officers.
 
Under the 2006 Bonus Plan, the payment of bonus compensation, if any, will be
based on the achievement of objective corporate goals. The objective corporate
performance goals for each participant will be based on the Company’s 2006
revenues, as well as quarterly and annual earnings per share. Bonuses will be
payable in cash, options or a combination thereof.
 
Under the 2006 Bonus Plan, the potential payout of bonus compensation may range
from 0% to a maximum of 100% of the bonus target. The bonus target for
participants in the 2006 Bonus Plan will be based on a percentage of base salary
dependent on the level of responsibility within the Company. The bonus target
for each of the Company’s executive officers is set forth below.
 

              Bonus Target
 
Executive Officer
  (% of Base Salary)    
Paul R. Sohmer, M.D. 
    60 %
President and Chief Executive Officer
       
Stephen P. Hall
    40 %
Senior Vice President, Chief Financial Officer
       
Ray W. Swanson, Jr. 
    50 %
Senior Vice President of Commercial Operations
       
Johnny D. Powers, Ph.D. 
    50 %
Senior Vice President and General Manager of TriPath Oncology
       



